UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 09/30 Date of reporting period: 06/30/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Income, Inc. June 30, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 149.9% Rate (%) Date Amount ($) Value ($) Alabama - 3.3% Jefferson County, Sewer Revenue Warrants 0/7.75 10/1/46 4,000,000 a 3,292,720 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 2,500,000 3,051,250 Arizona - 8.3% La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/46 1,500,000 b 1,567,680 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 200,000 200,026 Pinal County Electrical District Number 4, Electric System Revenue (Prerefunded) 6.00 12/1/18 1,300,000 c 1,391,754 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,190,000 2,616,437 Tender Option Bond Trust Receipts (Series 2016-XM0447), (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) Recourse 5.00 1/1/38 9,998,763 b,d 10,206,013 California - 22.0% California, GO (Various Purpose) 5.75 4/1/31 3,950,000 4,270,463 California, GO (Various Purpose) 6.00 3/1/33 1,250,000 1,407,563 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,283,470 California, GO (Various Purpose) 6.00 11/1/35 2,500,000 2,784,375 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 2,250,000 2,357,212 Santa Ana Community Redevelopment Agency, Tax Allocation Revenue (Merged Project Area) 6.75 9/1/28 3,000,000 3,496,290 Tender Option Bond Trust Receipts (Series 2016-XM0371), (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) Non-recourse 5.25 5/15/18 10,000,000 b,d 11,157,300 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 149.9% (continued) Rate (%) Date Amount ($) Value ($) California - 22.0% (continued) Tender Option Bond Trust Receipts (Series 2016-XM0387), (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) Non-recourse 5.00 5/15/21 4,000,000 b,d 4,487,360 Tender Option Bond Trust Receipts (Series 2016-XM0390), (The Regents of the University of California, General Revenue) Non- recourse 5.00 5/15/21 3,750,000 b,d 4,341,300 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 3,500,000 3,500,210 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) (Prerefunded) 5.88 1/1/19 1,500,000 c 1,610,445 Colorado - 7.5% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) (Prerefunded) 8.00 12/1/18 1,500,000 c 1,675,350 Colorado High Performance Transportation Enterprise, Revenue (C-470 Express Lanes) 5.00 12/31/51 1,500,000 1,647,270 E-470 Public Highway Authority, Senior Revenue 5.25 9/1/25 1,000,000 1,090,490 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,089,860 Tender Option Bond Trust Receipts (Series 2016-XM0385), (Board of Governors of the Colorado State University, System Enterprise Revenue) Non-recourse 5.00 3/1/20 2,550,000 b,d 2,861,508 Tender Option Bond Trust Receipts (Series 2016-XM0433), (Colorado Springs, Utilities System Improvement Revenue) Recourse 5.00 11/15/43 4,000,000 b,d 4,616,400 University of Colorado Regents, University Enterprise Revenue (Prerefunded) 5.38 6/1/19 1,500,000 c 1,622,040 Connecticut - 1.5% Connecticut Health and Educational Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/45 2,500,000 District of Columbia - 4.1% Tender Option Bond Trust Receipts (Series 2016-XM0437), (District of Columbia, Income Tax Secured Revenue) Recourse 5.00 12/1/35 6,999,163 b,d Long-Term Municipal Investments - Coupon Maturity Principal 149.9% (continued) Rate (%) Date Amount ($) Value ($) Florida - 7.0% Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 1,133,180 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,403,671 Halifax Hospital Medical Center, HR 4.00 6/1/41 1,000,000 1,023,170 Mid-Bay Bridge Authority, Springing Lien Revenue (Prerefunded) 7.25 10/1/21 2,500,000 c 3,105,200 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) (Prerefunded) 5.88 8/1/20 2,500,000 c 2,847,175 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 1,000,000 1,072,630 Georgia - 2.6% Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 3,000,000 c 3,337,800 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,500,000 1,745,490 Hawaii - 1.3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 2,400,000 Illinois - 13.8% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,000,000 1,128,920 Chicago, GO (Project and Refunding Series) 6.00 1/1/38 2,000,000 2,059,820 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/39 1,100,000 1,186,955 Chicago, Second Lien Water Revenue 5.00 11/1/28 1,000,000 1,120,980 Chicago Transit Authority, Second Lien Sales Tax Receipts Revenue 5.00 12/1/46 2,000,000 2,158,880 Metropolitan Pier and Exposition Authority, Dedicated Tax Revenue (Capital Appreciation-McCormick Place Expansion Project) (Insured; MBIA Insurance Corporation) 0.00 12/15/36 2,500,000 e 983,025 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 1,500,000 1,519,005 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/53 2,500,000 2,357,100 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,000,000 2,283,120 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 149.9% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 13.8% (continued) Tender Option Bond Trust Receipts (Series 2016-XM0378), (Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Bonds) Non-recourse 5.00 12/1/19 2,500,000 b,d 2,788,475 Tender Option Bond Trust Receipts (Series 2017-XM0492), (Illinois Finance Authority, Revenue (The University of Chicago)) Non-recourse 5.00 10/1/40 7,000,000 b,d 7,950,670 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.13 4/1/36 1,000,000 1,083,720 Iowa - .8% Iowa Student Loan Liquidity Corporation, Student Loan Revenue 5.75 12/1/28 1,520,000 Louisiana - 1.0% Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.13 7/1/29 1,000,000 1,093,520 Louisiana Public Facilities Authority, Revenue (Entergy Louisiana, LLC Project) 3.50 6/1/30 800,000 805,984 Maine - .7% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 1,250,000 Maryland - 4.0% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,075,570 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,710,450 Maryland Health and Higher Educational Facilities Authority, Revenue (Adventist HealthCare Issue) 5.50 1/1/46 1,500,000 1,708,215 Tender Option Bond Trust Receipts (Series 2016-XM0391), (Mayor and City Council of Baltimore, Project Revenue (Water Projects)) Non- recourse 5.00 7/1/21 2,000,000 b,d 2,252,330 Massachusetts - 5.2% Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 1,500,000 1,751,265 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 1,660,000 1,817,418 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 705,000 769,952 Long-Term Municipal Investments - Coupon Maturity Principal 149.9% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 5.2% (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) (Prerefunded) 6.25 7/1/19 1,295,000 c 1,425,665 Tender Option Bond Trust Receipts (Series 2016-XM0386), (University of Massachusetts Building Authority, Project and Refunding Revenue) Non-recourse 5.00 5/1/21 3,698,335 b,d 4,197,372 Michigan - 5.0% Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,500,000 1,617,060 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/36 3,000,000 3,220,050 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 500,000 553,420 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 1,600,000 1,571,216 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.00 9/1/18 2,500,000 c 2,704,225 Minnesota - 2.3% Minneapolis, Health Care System Revenue (Fairview Health Services) (Prerefunded) 6.75 11/15/18 3,000,000 c 3,235,140 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Care System Project) 5.00 11/15/44 1,200,000 1,289,052 Mississippi - 2.3% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 2,200,000 2,221,252 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Project) 5.38 12/1/35 2,000,000 2,212,900 Missouri - 1.1% Missouri Health and Educational Facilities Authority, Revenue (Lutheran Senior Services Projects) 5.00 2/1/46 2,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 149.9% (continued) Rate (%) Date Amount ($) Value ($) Nebraska - .6% Douglas County Hospital Authority, Revenue (Childrens Hospital Obligation Group) 5.00 11/15/36 1,000,000 New Jersey - 5.0% New Jersey Economic Development Authority, Revenue 5.25 6/15/27 1,000,000 1,074,150 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/40 1,250,000 1,305,300 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 2,000,000 2,163,380 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 1,610,000 1,659,958 New Jersey Transportation Trust Fund Authority, Transportation Program Revenue 5.25 6/15/33 1,000,000 1,053,100 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 2,500,000 2,506,300 New Mexico - 1.7% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 3,000,000 New York - 13.0% New York City Educational Construction Fund, Revenue 6.50 4/1/28 1,500,000 1,769,340 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,435,000 1,572,559 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/47 5,600,000 e 1,689,128 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 1,500,000 1,631,865 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 1,500,000 1,690,860 Tender Option Bond Trust Receipts (Series 2016-XM0436), (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) Recourse 5.00 6/15/44 7,400,000 b,d 8,289,924 Long-Term Municipal Investments - Coupon Maturity Principal 149.9% (continued) Rate (%) Date Amount ($) Value ($) New York - 13.0% (continued) Tender Option Bond Trust Receipts (Series 2016-XM0439), (New York City Transitional Finance Authority, Future Tax Secured Revenue) Recourse 5.00 5/1/30 7,996,798 b,d 8,576,717 North Carolina - 2.9% Tender Option Bond Trust Receipts (Series 2016-XM0444), (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) Recourse 5.00 6/1/42 5,000,000 b,d Ohio - 1.7% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 1,050,000 1,163,694 Butler County, Hospital Facilities Revenue (UC Health) (Prerefunded) 5.50 11/1/20 450,000 c 511,974 Cuyahoga County Hospital, Revenue (The Metrohealth System) 5.00 2/15/57 1,000,000 1,048,990 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 600,000 622,968 Pennsylvania - 3.9% Clairton Municipal Authority, Sewer Revenue 5.00 12/1/42 1,000,000 1,089,400 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 1,000,000 1,105,490 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/46 1,000,000 1,121,370 Philadelphia, GO (Prerefunded) 6.50 8/1/20 1,750,000 c 2,033,535 Tender Option Bond Trust Receipts (Series 2016-XM0373), (Geisinger Authority, Health System Revenue (Geisinger Health System)) Non-recourse 5.13 6/1/35 2,000,000 b,d 2,171,420 South Carolina - 6.9% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) (Prerefunded) 5.50 1/1/19 2,760,000 c 2,945,224 Tender Option Bond Trust Receipts (Series 2016-XM0384), (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) Non-recourse 5.13 6/1/37 4,800,000 b,d 5,234,736 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 149.9% (continued) Rate (%) Date Amount ($) Value ($) South Carolina - 6.9% (continued) Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds (Escrowed to Maturity) 6.38 5/15/30 3,750,000 5,158,425 Tennessee - 1.2% Tender Option Bond Trust Receipts (Series 2016-XM0388), (Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue) Non-recourse 5.00 7/1/21 2,000,000 b,d Texas - 12.0% Clifton Higher Education Finance Corporation, Revenue (Uplift Education) 4.25 12/1/34 1,000,000 1,014,460 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/52 4,000,000 e 783,280 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/25 1,300,000 1,439,269 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) (Prerefunded) 6.25 8/15/19 2,250,000 c 2,489,040 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 5.13 12/1/42 2,000,000 2,110,000 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 235,000 240,128 Tender Option Bond Trust Receipts (Series 2016-XM0377), (San Antonio, Electric and Gas Systems Junior Lien Revenue) Non-recourse 5.00 2/1/21 6,300,000 b,d 7,158,501 Tender Option Bond Trust Receipts (Series 2016-XM0443), (Texas A&M University System Board of Regents, Financing System Revenue) Recourse 5.00 5/15/39 5,000,000 b,d 5,545,050 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (Blueridge Transportation Group, LLC State Highway 288 Toll Lanes Project) 5.00 12/31/50 1,200,000 1,313,340 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (Blueridge Transportation Group, LLC State Highway 288 Toll Lanes Project) 5.00 12/31/55 1,000,000 1,090,870 Washington - 4.1% Tender Option Bond Trust Receipts (Series 2017-XF2423), (King County, Server Revenue) Recourse 5.00 1/1/29 2,999,037 d,f 3,363,882 Long-Term Municipal Investments - Coupon Maturity Principal 149.9% (continued) Rate (%) Date Amount ($) Value ($) Washington - 4.1% (continued) Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 2,890,000 c 3,050,164 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 1,584,960 West Virginia - .5% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 1,000,000 Wisconsin - .2% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/46 275,000 Wyoming - .9% Wyoming Municipal Power Agency, Power Supply System Revenue (Prerefunded) 5.50 1/1/18 1,750,000 c U.S. Related - 1.5% Guam, LOR (Section 30) (Prerefunded) 5.75 12/1/19 1,500,000 c 1,666,380 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,250,000 1,305,013 Total Investments (cost $266,398,309) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, these securities amounted to $109,247,039, or 56.39% of net assets applicable to Common Shareholders. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Collateral for floating rate borrowings. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, these securities were valued at $3,363,882 or 1.74% of net assets. STATEMENT OF INVESTMENTS Dreyfus Municipal Income, Inc. June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 290,516,883 - Liabilities ($) Floating Rate Notes †† - (51,742,096 ) - ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the “Board”) Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the Trust Certificates reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity NOTES Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At June 30, 2017, accumulated net unrealized appreciation on investments was $24,118,573, consisting of $24,433,791 gross unrealized appreciation and $315,218 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Income, Inc. By: /s/ Bradley J.
